Exhibit 10.2

CABOT CORPORATION

AMENDED AND RESTATED

SUPPLEMENTAL RETIREMENT SAVINGS PLAN

PREAMBLE

Cabot Corporation (the “Corporation”) initially adopted the Cabot Corporation
Supplemental Retirement Incentive Savings Plan, a nonqualified supplemental
plan, pursuant to a vote of the Board of Directors of the Corporation on
February 10, 1984. The Supplemental Retirement Incentive Savings Plan
incorporated a supplemental profit-sharing plan previously authorized by the
Board of Directors on September 10, 1976. The Supplemental Retirement Incentive
Savings Plan was amended and restated effective September 9, 1988, and
subsequently amended from time to time. The Corporation adopted the Cabot
Corporation Supplemental Employee Stock Ownership Plan pursuant to a vote of the
Board of Directors, effective September 9, 1988, and subsequently amended the
plan from time to time.

Effective December 31, 2000, the Cabot Corporation Retirement Incentive Savings
Plan was merged with and into the Cabot Corporation Employee Stock Ownership
Plan, and the combined amended and restated plan was renamed the Cabot
Corporation Retirement Savings Plan (the “CRSP”). Further, effective
December 31, 2000, the Supplemental Retirement Incentive Savings Plan was merged
with and into the Supplemental Employee Stock Ownership Plan, and the combined
amended and restated plan was renamed the Cabot Supplemental Retirement Savings
Plan (the “Plan”).

The 2008 amendment and restatement of the Plan set forth herein is intended
inter alia to conform the Plan to the requirements of Section 409A of the
Internal Revenue Code, as amended from time to time, including the transition
rules and exemptive relief provisions thereunder (“Section 409A”), and shall be
construed consistent with that intent. For purposes of Section 409A compliance,
the Plan consists of two parts: (i) amounts deferred on behalf of a Participant
that were earned and vested on or after January 1, 2005, including all income,
gains and losses credited or charged with respect thereto (“Section 409A
deferrals”) and (ii) amounts deferred on behalf of a Participant that were
earned and vested on or before December 31, 2004 (including all income, gains
and losses credited or charged with respect thereto) (“grandfathered
deferrals”). With respect to Section 409A deferrals, the Plan is intended to
comply with the requirements of Section 409A and shall be interpreted and
administered in a manner consistent with such requirements. With respect to
grandfathered deferrals, the Plan is intended to be grandfathered for purposes
of Section 409A and therefore exempt from Section 409A.

The provisions of this amended and restated Plan are effective as of January 1,
2009 except with respect to grandfathered deferrals, which will continue to be
governed by the terms of the Plan as in effect on December 31, 2004. The
grandfathered deferrals have not been amended or modified after October 3, 2004,
and a copy of the Plan as in effect on December 31, 2004 is attached hereto as
Appendix A.



--------------------------------------------------------------------------------

The purpose of the Plan is to provide benefits to a designated group of managers
who are highly compensated employees of the Corporation or its subsidiaries,
supplemental to benefits provided under the CRSP. The Plan is intended to be “a
plan which is unfunded and is maintained by an employer primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees” within the meaning of sections 201(2), 301(a)(3)
and 401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
from time to time.

Except as otherwise specifically provided herein, the rights and benefits, if
any, of an individual who was a participant in the Plan (including any component
predecessor plan) and who ceased to be a participant on or prior to December 31,
2008, will be determined in accordance with the provisions of the Plan as in
effect on the date he or she ceased to be a participant and in accordance with
the requirements of Section 409A as applicable.

SECTION 1 Definitions

When used herein, capitalized words and phrases shall have the following
meanings. Capitalized words and phrases that are not defined herein shall have
the meanings assigned to them in the CRSP.

1.1. “Applicable Matching Percentage” means (i) for any period for which Basic
Matching Contributions but no discretionary Matching Contributions are made
under Section 6.5(a) of the CRSP, five and five-eighths (5.625%) percent; and
(ii) for any period for which discretionary Matching Contributions are made
under the CRSP, 5.625% plus the maximum rate (expressed as a percentage of
Compensation) at which discretionary Matching Contributions are made for such
period with respect to any participant in the CRSP.

1.2. “Beneficiary” means the individual(s) or entity(ies) entitled under
Section 3.6 below to receive any benefits hereunder upon the death of a
Supplemental Plan Participant.

1.3. “CRSP” means the Cabot Corporation Retirement Savings Plan.

1.4. “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

1.5. “Committee” means the Benefits Committee as defined in the CRSP.

1.6. “Corporation” means Cabot Corporation.

1.7. “Employer” means the Corporation and/or any Affiliated Employer, as
required by the context.

1.8. “Memorandum Account” means the account established by the Corporation on
behalf of each Supplemental Plan Participant, to which amounts described in
Sections 3.1 shall be credited. The Committee shall establish such subaccounts
as may be necessary or desirable to implement the terms of this Plan.

 

-2-



--------------------------------------------------------------------------------

1.9. “Plan” means this Supplemental Retirement Savings Plan.

1.10. “Retirement” means Separation from Service with the Corporation and other
Affiliated Employers by the Supplemental Plan Participant following attainment
of his or her Early Retirement Date or Normal Retirement Date. An individual who
has Separated from Service by reason of Retirement shall be treated as having
“Retired.”

1.11. “Section 409A” means Section 409A of the Code and guidance issued
thereunder.

1.12. “Separation from Service” means and correlative terms mean a “separation
from service” (as that term is defined at Treas. Regs. § 1.409A-1(h)) from
(i) in the case of a Participant employed by the Corporation, the Corporation
and from all other corporations and trades or businesses, if any, that would be
treated as a single “service recipient” with the Corporation under Treas. Regs.
§ 1.409A-1(h)(3) or (ii) in the case of a Participant employed by an Affiliated
Employer other than the Corporation, such Affiliated Employer and from all other
corporations and trades or businesses, if any, that would be treated as a single
“service recipient” with such Affiliated Employer under Treas. Regs. §
1.409A-1(h)(3).

1.13. “Specified Employee” means a Supplemental Plan Participant who (i) has a
Separation from Service in the period beginning July 1 of any given year and
ending June 30 of the following year and (ii) was a “key employee” (determined
under Section 416(i)(1)(A)(i), (ii) or (iii) of the Code, applied in accordance
with the regulations thereunder and disregarding Section 416(i)(5) of the Code)
at any time during the 12-month period ending on the March 31 immediately
preceding such July 1; provided, however, that such Participant will be treated
as a Specified Employee hereunder only if on the date of such Participant’s
Separation from Service, the Company (or any other corporation forming part of
the Employer) is a corporation any stock of which is publicly traded on an
established securities market or otherwise.

1.14. “Supplemental Plan Participant” means an individual who participates in
the Plan in accordance with Section 2 below.

1.15. “Valuation Date” means any business day the New York Stock Exchange is
open for trading and such other date or dates as may be specified by the
Investment Committee of the Corporation from time to time.

SECTION 2 Participation

2.1. Participation. Any person who was a participant in the Plan on December 31,
2008, will continue to participate in the Plan in accordance with its terms
after such date. Each other individual who is a participant in the CRSP shall
begin participation in and shall accrue benefits as provided in Section 3 from
the first day of the first month following the date that such individual
satisfies either (a) or (b) below, and, with respect to accruals described in
Section 3.1(a), also satisfies (c) below.

(a) This Section 2.1(a) is satisfied if such individual’s base salary for any
such year (as determined by the Committee), before reduction for deferrals, if
any, under the CRSP, the Corporation’s nonqualified Deferred Compensation Plan,
or any salary deferral under Sections 125 and 132 of the Code, equals or exceeds
the dollar limitation applicable to such year under Section 401(a)(17) of the
Code.

 

-3-



--------------------------------------------------------------------------------

(b) This Section 2.1(b) is satisfied if such individual’s Compensation for such
year, reduced for deferrals, if any, under the Corporation’s nonqualified
Deferred Compensation Plan equals or exceeds the dollar limitation applicable to
such year under Section 401(a)(17) of the Code.

(c) This Section 2.1(c) is satisfied if, for such year (or for such portion of
the year during which he or she satisfies the requirements of (a) or (b) above)
such individual has elected to participate in pre-tax deferrals and/or after-tax
contributions under the CRSP to the maximum extent permissible thereunder
(taking into account any limitations imposed under the CRSP to comply with the
qualification requirements of the Code) and accordingly has received the maximum
possible Matching Contribution under the CRSP.

For purposes of Section 3(36) of ERISA, the Plan shall be treated as two
separate plans, one of which will be deemed to provide only benefits (if any) in
excess of the limitations of section 415 of the Code.

SECTION 3 Benefits

3.1. Credits to Memorandum Accounts.

(a) For each Plan Quarter for which Matching Contributions are made to the CRSP,
the Committee shall, as soon as practicable after the close of such quarter
accrue to the Memorandum Account of each individual who is a Supplemental Plan
Participant for all or any part of such period, an amount equal to the excess of
(i) the Applicable Matching Percentage of the Supplemental Plan Participant’s
Compensation for such period (such Compensation to be determined, solely for
this purpose, without regard to the limitations described in the last paragraph
of Section 2.22 of the CRSP, but taking into account the limitations described
in Section 2.22(b) of the CRSP), over (ii) the sum of (A) the amount which is
actually allocated to the Supplemental Plan Participant’s Matching Contribution
Account in the CRSP with respect to such period, plus (B) any additional credit
made for the benefit of the Supplemental Plan Participant with respect to such
period under Section 4(a)(ii) of the Corporation’s nonqualified Deferred
Compensation Plan.

(b) (i) As soon as practicable after the end of each Plan Year, the Committee
shall also accrue to each Supplemental Plan Participant’s Memorandum Account an
amount equal to the amount (if any) that would have been contributed for the
benefit of the Supplemental Plan Participant by his or her Employer under
Section 6.6 of the CRSP for such Plan Year had the limitations of Sections
401(a)(17) and 415 of the Code and the corresponding limitations under the CRSP
not applied and had such contributions and allocations under the CRSP been based
on Compensation increased (but only if Section 2.1(a) is satisfied) by deferrals
(if any) under the Corporation’s nonqualified Deferred Compensation Plan, such
amount to be reduced by the amount (if any) which is actually contributed and
allocated under Section 6.6 of the CRSP to the Supplemental Plan Participant’s
Matching Contribution Account.

 

-4-



--------------------------------------------------------------------------------

(c) (ii) As soon as practicable after the last business day of each Plan
Quarter, the Committee shall also accrue to each Supplemental Plan Participant’s
Memorandum Account an amount equal to the amount (if any) that would have been
contributed to the Supplemental Plan Participant’s ESOP Allocation Account by
his or her Employer under Sections 7.5 of the CRSP for such Plan Quarter had the
limitations of Sections 401(a) (17) and 415 of the Code and the corresponding
limitations under the CRSP not applied and had such contributions and
allocations under the CRSP been based on Compensation increased (but only if
Section 2.1(a) is satisfied) by deferrals (if any) under the Corporation’s
nonqualified Deferred Compensation Plan, such amount to be reduced by the amount
(if any) which is actually contributed and allocated to the Supplemental Plan
Participant’s ESOP Allocation Account under Section 7.5 of the CRSP.

(d) Amounts accrued hereunder shall be converted to units and treated as if
invested in the Cabot Stock Fund under the CRSP, except as provided in
Section 3.1(e). With respect to each unit credited to a Supplemental Plan
Participant’s Memorandum Account (i) for the period prior to a Supplemental Plan
Participant’s Separation from Service, an amount equivalent to each cash
dividend paid with respect to a share in the Cabot Stock Fund will be treated as
being paid and reinvested in the Cabot Stock Fund and (ii) from and after the
date of a Supplemental Plan Participant’s Separation from Service, an amount
equivalent to each cash dividend paid with respect to a share in the Cabot Stock
Fund will be credited to a cash subaccount of such Participant’s Memorandum
Account.

(e) From and after the date of a Change in Control, each Memorandum Account
shall be treated as if invested (i) in a fixed-income vehicle earning interest
at the rate earned by the most currently issued 10-year Treasury Notes on the
date of reference or (ii) on such other reasonable basis as the Committee shall
determine from time to time; provided, that this paragraph shall operate to
change the basis for measuring investment return on Memorandum Accounts upon a
Change in Control only if such change would then be consistent with continued
exemption of interests hereunder from the definition of “derivative securities”
under Rule 16a-1(c) promulgated under the Securities Exchange Act of 1934, as
amended (or any successor Rule). The earnings shall be determined and shall
accrue as of each Valuation Date until all amounts have been paid to or on
behalf of the Supplemental Plan Participant.

3.2. Amount, Form and Timing of Benefit Payments.

(a) In General. In the event of a Supplemental Plan Participant’s Separation
from Service with the Employer for any reason, his or her vested balance under
the Plan shall be paid, in the case of a single payment, within 60 days
following such Separation or, in the case of annual installment payments, the
first installment payment shall be made within 90 days following such Separation
from Service, with subsequent payments made in January of each year thereafter.
Notwithstanding the above, in the

 

-5-



--------------------------------------------------------------------------------

case of a Supplemental Plan Participant who is a Specified Employee, payment
shall be made, in the case of a single payment, on the date that is six
(6) months following the date of such Separation or, in the case of annual
installment payments, the first payment shall be made on the date that is six
(6) months following such Separation, with subsequent payments made in January
of each year thereafter.

All amounts payable hereunder shall be paid in cash or whole shares of common
stock of the Corporation as follows:

(i) If a Supplemental Plan Participant was employed by the Employer on or after
January 1, 2002, then payment shall be made in common stock; and

(ii) If a Supplement Plan Participant terminated employment with the Employer
prior to January 1, 2002, then such payment shall be made in cash, unless such
individual irrevocably elected, at such time and in such manner as prescribed by
the Committee, to receive payment in common stock. A Supplemental Plan
Participant shall be entitled to make one such election.

Paragraphs (i) and (ii) above, notwithstanding, amounts represented by
fractional shares of common stock shall be paid in cash.

For purposes of this paragraph, the vested balance of a Supplemental Plan
Participant’s benefit under the Plan shall mean:

(i) in the event of a Supplemental Plan Participant’s termination of employment
with the Employer by reason of Retirement, death or becoming a Disabled
Participant, the entire balance of his or her Memorandum Account; and

(ii) in the event of a Supplemental Plan Participant’s termination of employment
with the Employer other than by reason of Retirement, death or becoming a
Disabled Participant, the product of (A) the balance of his or her Memorandum
Account determined under Section 3.1, times (B) the percentage representing the
vested interest of such Supplemental Plan Participant in his or her CRSP Account
as determined under the vesting rules applicable to a Supplemental Plan
Participant’s Matching Account, Discretionary Contributions Account, and ESOP
Allocation Account under the CRSP.

(b) Form-of-Payment Election. A Supplemental Plan Participant may elect to
receive his or her benefits payable under the Plan in either a single payment or
in annual installments for 3, 5 or 10 years (a “form-of-payment election”). Any
person who is or was a Supplemental Plan Participant on December 31, 2008 and
who has Section 409A deferrals under the Plan shall deliver a form-of-payment
election in writing in a form and manner acceptable to the Committee on or
before December 31, 2008. Such form-of-payment election will become irrevocable
on December 31, 2008 (subject to Section 3.2(d)) and will be effective with
respect to all Section 409A deferrals of the Supplemental Plan Participant. A
Supplemental Plan Participant who first becomes eligible to participate in the
Plan on or after January 1, 2009 shall make a form-of-payment election in
accordance with Section 3.2(c). If a Supplemental Plan Participant

 

-6-



--------------------------------------------------------------------------------

does not make any election with respect to the payment of his or her Memorandum
Account, then such benefits shall be paid in a single payment as described in
Section 3.2(a). If the Supplemental Plan Participant’s Memorandum Account is to
be distributed in installments, the amount of each installment shall be
calculated so as to result in equal installments over the installment period by
(1) dividing the balance of the Supplemental Plan Participant’s Memorandum
Account on the date of Separation from Service by the closing price of one share
of Cabot common stock on the New York Stock Exchange on such date and
(2) dividing the amount obtained in (1) by the number of installments to be
paid. Any amount(s) credited to a cash subaccount pursuant to Section 3.1(d)
shall be paid in cash with the installment payment next following the date such
amount is credited to the subaccount. Except as provided below in
Section 3.2(f), a Supplemental Plan Participant may have only one
form-of-payment election in effect at any time with respect to his or her
Memorandum Account and such election shall control the manner in which the
entirety of the Account will be paid.

(c) First Year of Participation. Notwithstanding Section 3.2(b) above, an
individual who first satisfies the eligibility criteria of the Plan during the
course of a calendar year and accordingly accrues a benefit under Section 2.1
for such calendar year may make a form-of-payment election by delivering to the
Committee or its designee an election in writing, in a form and manner
acceptable to the Committee or its designee, by December 31 of such calendar
year, and such election shall govern the payment of any benefits accrued during
such calendar year and subsequent years. If a Supplemental Plan Participant does
not make any election with respect to the payment of his or her Memorandum
Account, then such benefits shall be paid in a single payment as described in
Section 3.2(a). This Section 3.2(c) is intended to comply with Treas. Regs. §
1.409A-2(a)(7)(iii) (relating to first year of eligibility in excess benefit
plans), and shall be construed accordingly.

(d) Election Changes in General. The Supplemental Plan Participant may change
his or her form-of-payment election by submitting a new election to the
Committee or its designee, provided, that no election made under this
Section 3.2(d) shall take effect until twelve (12) months after it is made.
Except as provided in Section 3.2(e) below, if a Supplemental Plan Participant
changes a form-of-payment election, payment or commencement of payment of the
benefit payable under the new form-of-payment election shall be delayed by five
years measured from the date on which the pre-change form of payment would have
been made or commenced. For example, (A) under a valid change in payment form
from a single payment to installments, the first installment payment shall be
made five years after the date the single payment would otherwise have been
paid, and (B) under a valid change from an installment form of payment to a
single payment, the single payment shall be paid five years after the first
installment would have been made. Any change election made in accordance with
this Section 3.2(d) shall be binding on the Supplemental Plan Participant when
made and may be altered only by a subsequent change election that complies with
the requirements of this Section 3.2(d).

 

-7-



--------------------------------------------------------------------------------

(e) Section 409A Transition Period. Notwithstanding the above, a Supplemental
Plan Participant may, consistent with the transition rules under Section 409A,
change a form-of-payment election without regard to the limitations of
Section 3.2(d) above if such election is made in writing in a form and manner
acceptable to the Committee or its designee on or before December 31, 2008;
provided, however, that such election will not be effective with respect to a
Supplemental Plan Participant who Separates or Separated from Service in the
same calendar year in which such election is made.

(f) Grandfathered Deferrals. Notwithstanding the above, (i) a form-of-payment
election as described in Section 3.2(b), (ii) a changed form-of-payment election
as described in Section 3.2(d) and (iii) a transition election as described in
Section 3.2(e) in each case will apply only to the portion of a Supplemental
Plan Participant’s Memorandum Account that is attributable to Section 409A
deferrals as defined in the Preamble of the Plan. A Supplemental Plan
Participant may elect a form of payment or change a form-of-payment election
with respect to grandfathered deferrals only in accordance with the terms of the
Plan as in effect on December 31, 2004 (Appendix A). Accordingly, and
notwithstanding anything herein to the contrary, a Supplemental Plan Participant
who has both grandfathered and Section 409A deferrals under the Plan may have
separate form-of-payment elections in effect at one time with respect to each
type of deferral.

(g) Accounts less than $50,000. Notwithstanding a Participant’s election under
Section 3.2(b) to receive installment payments, if the present value of the
amount to be paid in installments as calculated pursuant to Section 3.2(b) is
less than $50,000 at the time of the Participant’s Separation from Service, the
Committee shall distribute the vested balance of such Participant’s Memorandum
Account in a single payment within 60 days following such Separation.

(h) Death of Participant. If a Supplemental Plan Participant dies while still
employed by the Employer, or following a Separation from Service but prior to
the complete distribution of his or her vested benefit, the vested balance of
the Supplemental Plan Participant’s account shall be paid to his or her
Beneficiary in a lump sum as soon as reasonably practicable, but no later than
60 days, following such Participant’s death; provided, however, that the Company
shall not be liable to the Participant nor to the estate nor beneficiary of the
Participant, by reason of any acceleration of income or additional tax under
Section 409A of the Code, or for any other reason in connection with the timely
payment of any amount under this Section 3.2(h). The Committee reserves the
right to request a certified death certificate or other confirmation of death
satisfactory to the Committee at its discretion with respect to a payment to be
made to the Participant’s Beneficiary, and if so requested by the Committee, the
provision of such confirmation of death shall be a precondition to payment to
the Participant’s Beneficiary.

3.3. Nature of Memorandum Account. The Memorandum Account maintained by the
Corporation for a Supplemental Plan Participant shall be a book-entry account
only, shall hold no actual shares of the Corporation’s stock, and shall
represent no interest in or ownership of any such stock. Supplemental Plan
Participants shall have no voting rights or any other shareholder rights by
reason of participation in this Plan.

 

-8-



--------------------------------------------------------------------------------

3.4. No Payment While Employed. No amounts accrued hereunder on behalf of a
Supplemental Plan Participant may be distributed prior to his or her Separation
from Service with the Employer. If a Supplemental Plan Participant who Separated
from Service returns to the employ of the Employer, any benefits remaining to be
paid to such Supplemental Plan Participant shall continue to be paid pursuant to
Section 3.2 as if no such reemployment had occurred.

3.5. Benefits Unfunded. This Plan shall not be construed to create a trust of
any kind or a fiduciary relationship between any Employer and a Supplemental
Plan Participant. Neither Supplemental Plan Participants nor their
beneficiaries, nor any other person, shall have any rights against any Employer
or its assets in respect of any benefits hereunder, other than rights as general
creditors. Nothing in this Section 3.5, however, shall preclude an Employer from
establishing and funding a trust for the purpose of paying benefits hereunder,
if such trust’s assets are subject to the claims of the Employer’s general
creditors in the event of bankruptcy or insolvency.

3.6. Designation of Beneficiary. A Supplemental Plan Participant may designate,
in writing, one or more beneficiaries under this Supplemental Plan, who may be
the same as or different than those named under the CRSP to receive benefits, if
any, payable upon the Supplemental Plan Participant’s death; provided, that in
the case of a Supplemental Plan Participant who is married at time of death, the
Supplemental Plan Participant’s surviving spouse shall be treated as the sole
Beneficiary unless he or she has consented (in accordance with procedures
similar to those in the CRSP relating to spousal consent) to the designation of
one or more other Beneficiaries. In the absence of any beneficiary so
designated, benefits payable following death shall be paid to the Supplemental
Plan Participant’s surviving spouse, if any; if none, to such person or persons
(including the decedent’s estate) as are designated to receive any benefits
remaining to be paid under the CRSP; or if none of the foregoing, to such person
or persons as shall be designated by the Committee.

SECTION 4 Certain Forfeitures

4.1. Termination for Cause. Notwithstanding anything to the contrary in this
Plan, benefits payable hereunder shall be forfeited by the Supplemental Plan
Participant if the Supplemental Plan Participant’s Separation from Service was
requested by the Employer and the termination was determined by the Committee to
be for “cause.” For purposes of this Plan, “cause” shall mean any action or
failure to act by the Supplemental Plan Participant which the Committee in its
sole discretion determines to have constituted negligence or misconduct in the
performance of the Supplemental Plan Participant’s duty to his or her Employer.
Notwithstanding the foregoing provisions of this Section 4.1, in respect of any
termination of a Supplemental Plan Participant’s employment requested by an
Employer within the two-year period immediately following a Change in Control,
“cause” shall mean only (i) the willful and continued failure by the
Supplemental Plan Participant to substantially perform his or her duties with
his or her Employer, after a written demand for substantial performance is
delivered to the Supplemental Plan Participant by the Employer which demand
specifies the manner in which the Employer believes that the Supplemental Plan
Participant has not substantially performed the Supplemental Plan Participant’s
duties, or (ii) the willful engaging by the Supplemental Plan Participant in
conduct which is demonstrably and materially injurious to the Employer,

 

-9-



--------------------------------------------------------------------------------

monetarily or otherwise. For purposes of clauses (i) and (ii) of the preceding
sentence, no act, or failure to act, on the Supplemental Plan Participant’s part
shall be deemed “willful” unless done, or omitted to be done, by the
Supplemental Plan Participant not in good faith and without reasonable belief
that the Supplemental Plan Participant’s act or failure to act was in the best
interest of the Employer.

4.2. Other Separations from Service. In the event of a Supplemental Plan
Participant’s Separation from Service other than by reason of death, Retirement
or becoming a Disabled Participant, that portion of his or her Memorandum
Account balance that is not payable under Section 3.2(a) shall be promptly
forfeited. If such Supplemental Plan Participant is later reemployed by the
Employer under circumstances entitling him or her to a restoration of all or a
portion of his or her account balance under the CRSP, the Committee shall make
an appropriate corresponding restorative adjustment to his or her Memorandum
Account hereunder.

SECTION 5 Administration

5.1. Duties of Committee. This Plan shall be administered by the Committee in
accordance with its terms and purposes. The Committee shall determine, in
accordance with Section 3 hereunder, the amount and manner of payment of the
benefits due to or on behalf of each Supplemental Plan Participant from this
Plan and shall cause them to be paid by the Corporation accordingly. The
Committee may delegate its powers, duties and responsibilities to one or more
individuals (including in the Committee’s discretion employees of one or more
Affiliated Employers) or one or more committees of such individuals.

5.2. Finality of Decision. The decisions made by and the actions taken by the
Committee in the administration of this Plan shall be final and conclusive with
respect to all persons, and neither the Committee nor individual members
thereof, nor its or their delegates hereunder, shall be subject to individual
liability with respect to this Plan.

5.3. Benefit Claims; Appeal and Review.

(a) If any person believes that he or she is being denied any rights or benefits
under this Plan, such person may file a claim in writing with the Committee or
its designee. If any such claim is denied the Committee or its designee will
notify such person of its decision in writing. Such notification shall be
written in a manner calculated to be understood by such person and will contain
(i) specific reasons for denial, (ii) specific reference to pertinent plan
provisions, (iii) a description of any additional material or information
necessary for such person to perfect such claim and an explanation of why such
material or information is necessary, and (iv) information as to the steps to be
taken if the person wishes to submit a request for review.

Such notification will be given within 90 days after the claim is received by
the Committee or its designee (or within 180 days, if special circumstances
require an extension of time for processing the claim, and if written notice of
such extension and circumstances is given to such person within the initial
90-day period). If such notification is not given within such period, the claim
will be considered denied as of the last day of such period and such person may
request a review of his or her claim by the Committee.

 

-10-



--------------------------------------------------------------------------------

(b) Within 60 days after the date on which a person receives a written notice of
a denied claim (or, if applicable, within 60 days after the date on which such
denial is considered to have occurred) such person (or his or her duly
authorized representative) may (i) file a written request with the Committee for
a review of his or her denied claim and of pertinent documents and (ii) submit
written issues and comments to the Committee. The Committee will notify such
person of its decision in writing. Such notification will be written in a manner
calculated to be understood by such person and will contain specific reasons for
the decision as well as specific references to pertinent Plan provisions. The
decision on review will be made within 60 days after the request for review is
received by the Committee (or within 120 days, if special circumstances require
an extension of time for processing the request, such as an election by the
Committee to hold a hearing, and if written notice of such extension and
circumstances is given to such person within the initial 60-day period). If the
decision on review is not made within such period, the claim will be considered
denied.

SECTION 6 Amendment and Termination

6.1. Amendment and Termination. While the Corporation intends to maintain this
Plan in conjunction with the CRSP for as long as it deems necessary, the Board
of Directors reserves the right to amend and/or terminate it at any time for
whatever reasons it may deem appropriate; provided, that no such amendment shall
reduce the balance of any Supplemental Plan Participant’s Memorandum Account as
of the Valuation Date next preceding the date of such amendment unless the
Supplemental Plan Participant consents to such reduction.

Notwithstanding any other provision hereunder, during the two-year period
immediately following a Change in Control, this Plan may not be terminated,
altered or amended in a way that would decrease future accrual of, eligibility
for, or entitlement to, benefits hereunder. This Section 6.1 may not be altered
or amended during that same two-year period in any way except with the prior
written consent of all of the then Supplemental Plan Participants.

Upon termination of the Plan, payments hereunder shall be accelerated only to
the extent permitted by Section 409A.

SECTION 7 Miscellaneous

7.1. No Employment Rights. Nothing contained in this Plan shall be construed as
a contract of employment between any Affiliated Employer and a Supplemental Plan
Participant, or as giving any Supplemental Plan Participant the right to be
continued in the employment of an Affiliated Employer, or as a limitation of the
right of an Affiliated Employer to discharge any Supplemental Plan Participant,
with or without cause.

7.2. Assignment. Subject to the provisions of this Plan relating to payment of
benefits upon the death of a Supplemental Plan Participant, the benefits payable
under this Plan may not be assigned, alienated, transferred, pledged, or
encumbered.

 

-11-



--------------------------------------------------------------------------------

7.3. Withholding, Etc. Benefits payable under this Plan shall be subject to all
applicable federal, state or other tax withholding requirements. To the extent
any amount credited hereunder to a Supplemental Plan Participant’s account is
treated as “wages” for FICA/Medicare or FUTA tax purposes on a current basis (or
when vested), rather than when distributed, all as determined by the Committee,
then the Committee shall require that the Supplemental Plan Participant either
(i) timely pay such taxes in cash by separate check to his or her Affiliated
Employer, or (ii) make other arrangements satisfactory to such Employer (e.g.,
additional withholding from other wage payments) for the payment of such taxes.
To the extent a Supplemental Plan Participant fails to pay or provide for such
taxes as required, the Committee may suspend the Supplemental Plan Participant’s
participation in the Plan or reduce amounts credited or to be credited
hereunder.

7.4. Distribution of Taxable Amounts. Anything in the Plan to the contrary
notwithstanding, in the event an amount deferred under the Plan gives rise to an
income inclusion under Section 409A, or state, local or foreign tax obligations,
or the income tax at source on wages imposed under Section 3401 prior to the
time otherwise payable hereunder, an amount equal to the aggregate amount of
such income inclusion (in the case of a Section 409A income inclusion) or the
aggregate amount of such taxes shall be paid from the affected Supplemental Plan
Participant’s Memorandum Account to such Supplemental Plan Participant or
Beneficiary, in each case to the extent permitted by Section 409A. Any amount to
the credit of a Supplemental Plan Participant’s Account shall be determined to
be includible in income under Section 409A upon the earlier of:

(a) determination by the Internal Revenue Service addressed to the Supplemental
Plan Participant or Beneficiary which is not appealed; or

(b) a final determination by the United States Tax Court or any other Federal
Court affirming any such determination by the Internal Revenue Service that
amounts credited to a Supplemental Plan Participant’s Account are includible in
income under Section 409A.

7.5. No Guarantee of Benefits. Nothing contained in the Plan shall constitute a
guarantee by the Corporation, Affiliated Employer, the Committee, or any other
person or entity that the assets of the Corporation or Affiliated Employers will
be sufficient to pay any benefits hereunder. No Supplemental Plan Participant
shall have any right to receive a benefit payment under the Plan except in
accordance with the terms of the Plan.

The Corporation, Affiliated Employers, and Committee do not in any way guarantee
any Supplemental Plan Participant’s Memorandum Account against loss or
depreciation, whether caused by poor performance of an earnings measure or by
any other event or occurrence. In no event shall the employees, officers,
directors, or stockholders of the Corporation or Affiliated Employers be liable
to any individual or entity on account of any claim arising by reason of the
Plan provisions or any instrument or instruments implementing its provisions, or
for the failure of any Supplemental Plan Participant, Beneficiary or other
individual or entity to be entitled to any particular tax consequences with
respect to the Plan or any credit or payment hereunder.

 

-12-



--------------------------------------------------------------------------------

7.6. Incapacity of Recipient. If any person entitled to a benefit payment under
the Plan is deemed by the Committee to be incapable of personally receiving and
giving a valid receipt for such payment, then, unless and until claim therefor
shall have been made by a duly appointed guardian or other legal representative
of such person, the Committee may provide for such payment or any part thereof
to be made to any other person or institution then contributing toward or
providing for the care and maintenance of such person.

Any such payment shall be a payment for the account of such person and a
complete discharge of any liability of the Corporation and Affiliated Employers
and the Plan therefor.

7.7. Limitations on Liability. Notwithstanding any of the preceding provisions
of the Plan, neither the Corporation nor Affiliated Employers, nor any
individual acting as employee or agent of the foregoing, nor the Committee shall
be liable to any Supplemental Plan Participant or other person for any claim,
loss, liability or expense incurred in connection with the Plan. Neither the
Corporation nor any of its officers or directors, nor any other person charged
with administrative responsibilities under the Plan, shall be liable to any
employee or former employee of the Corporation, or to any spouse or other
beneficiary of any such employee or former employee, by reason of the failure of
any benefit hereunder to comply with the requirements of Section 409A.

7.8. Provisions to Facilitate Plan Operations. If it is impossible or difficult
to ascertain the person to receive any benefit under the Plan, the Committee
may, in its discretion and subject to applicable law, direct payment to the
person it deems appropriate consistent with the Plan’s purposes; or retain such
amounts in the Plan for payment to a court pending judicial determination of the
rights thereto. Any payment under this Section 7.8 shall be a complete discharge
of any liability for the making of such payment under the provisions of the
Plan.

7.9. Correction of Payment Mistakes. Any mistake in the payment of a
Supplemental Plan Participant’s benefits under the Plan may be corrected by the
Committee when the mistake is discovered. The mistake may be corrected in any
reasonable manner authorized by the Committee (e.g., adjustment in the amount of
future benefit payments, repayment to the Plan of an overpayment, or catch-up
payment to a Supplemental Plan Participant for an underpayment). In appropriate
circumstances (e.g., where a mistake is not timely discovered), the Committee
may waive the making of any correction. A Supplemental Plan Participant or
Beneficiary receiving an overpayment by mistake shall repay the overpayment if
requested to do so by the Committee.

7.10. Schedules. The Committee may by Schedule modify the benefits available
hereunder to one or more specified individuals. The provisions of each such
Schedule shall, with respect to the individual or individuals thereby affected,
be deemed a part of the Plan and shall be incorporated herein.

7.11. Law Applicable. This Plan shall be construed in accordance with the laws
of the Commonwealth of Massachusetts.

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this instrument is executed this 31st day of December, 2008.

 

CABOT CORPORATION By:   /s/ Robby D. Sisco   Vice President, Human Resources

 

-14-



--------------------------------------------------------------------------------

APPENDIX A

[copy of December 31, 2004 Plan document]

 

-15-